Title: David M. Randolph to James Madison, 7 December 1829
From: Randolph, David Meade
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington
                                
                                 7th December 1829
                            
                        
                        
                        Reduced in my worldly possessions, to that of integrity of character only, (as I humbly hope in your estimation) and favored as I am by the kind disposition of his Excellency General Jackson,
                            to reinstate me in the confidence of our Country, I shall take it as an act of singular kindness, if you would promote my
                            purpose, or, otherwise, as shall be your pleasure; in so far as to commit to writing, your
                            feelings on the occasion———And, presuming on your goodness, I now further ask of you, to procure
                            a similar favor from Mr. Monroe———An occasion happening several years ago, produced from Judge Marshall, Washington, Duval,
                            Mr. Call, Mr. Wickham and Mr. Saunders of Williamsburg, a similar testimonial. To such valuable evidence, in my present
                            circumstances, I shall be highly gratified to add your joint, or several opinions, according to the convictions of your own
                            honorable minds—Assuring you in any event, a reply will be equally satisfactory to your very
                            respectable friend and fellow citizen
                        
                        
                            
                                D M Randolph
                            
                        
                    